Case 2:20-cv-02291-DOC-KES Document 171 Filed 09/03/20 Page iof1 Page ID #:2667

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

Case No.: CV 20-02291-DOC (KESx) Date: September 3, 2020

 

Title: LA Alliance for Human Rights, et al. v. City of Los Angeles, et al.

 

 

Present: The Honorable ANDRE BIROTTE JR., United States District Judge

 

Carla Badirian N/A
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
None Appearing None Appearing

Proceedings: [In Chambers] Notice of Errata re: Order Setting Mediation to
Continue Prior Efforts Toward Settlement (Dkt. No. 170)

In the Court’s Order Setting Mediation (Dkt. No. 170), the Court
inadvertently omitted Intervenor Orange County Catholic Worker from the list of
parties ordered to participate in the Thursday, September 10, 2020 mediation.
The Court apologizes for the error.

IT IS SO ORDERED.

CV-90 (12/02) CIVIL MINUTES — GENERAL Initials of Deputy Clerk CB

1
